DOOLIN, Justice
(concurring in part, dissenting in part).
I concur in the decision of the majority of this Court to vacate the opinion of the Court of Appeals. However, the majority in its quest for equity has committed the same error as the Court of Appeals and arbitrarily substituted its judgment for'that of the trial court. I therefore dissent to that portion of the opinion that holds the award of alimony should be reduced from the $84,000 granted by trial court, raised from the $27,000 given by the Court of Appeals and set at $72,000.
The adumbral area of alimony awards is best left to the discretion of the trial court and although its decision is reversible on appeal, it should not be reversed absent an abuse of discretion. Peters v. Peters, 539 P.2d 26 (Okl.1975). An action for divorce is one of equitable cognizance and the judgment of the trial court as to alimony will not be disturbed on appeal unless clearly contrary to the weight of the evidence. Creech v. Creech, 292 P.2d 376 (Okl.1956).
I find no evidence the trial court abused its discretion and the award of $84,000 is not clearly against the weight of the evidence.
I would affirm the trial court.
I am authorized to state that Justice SIMMS concurs in the views herein expressed.